DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a system for providing negative pressure therapy to a tissue site, classified in, at least, A61F13/0223.
II. Claims 12-14, drawn to a method of manufacturing a dressing assembly for negative-pressure therapy, classified in, at least, A61M2207/00.
III. Claims 15-21, drawn to a dressing assembly for providing negative-pressure to a tissue site, classified in, at least, A61M1/962.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed in Invention II can be used to make another and materially different product as that claimed in Invention I; namely, the process as claimed in Invention II can be used to make a product that includes a pouch coupled to a cover, a foam block positioned adjacent to a first side of a disc, and a second side of the disc coupled to the cover. Accordingly, Inventions I and II are distinct.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the products of Invention I and III have a materially different design, mode of operation, function and effect; namely, Invention III does not require a blister comprising a base coupled to flexible side walls, wherein the first check valve is coupled to the base and fluidly coupled to an absorbent, as is required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed in Invention III can be made by another and materially different process than that claimed in Invention II; namely, the product of Invention III can be made through a process including the method step of fluidly coupling a negative-pressure source to the pouch, and transitioning the negative-pressure source form a first position to a second position. Inventions II and III are distinct.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different/separate classification;
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant case, the inventions have acquired a separate status in the art in view of their different/separate classification and the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	During a telephone conversation with Chris Cauble on May 25, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
7.	Claims 1-11 are pending and currently under consideration for patentability.

Priority
8.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
9.	The information disclosure statements (IDS) submitted on April 10, 2019, October 10, 2019, February 13, 2020, June 4, 2020 and March 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “about 3 mm” and “about 5 mm” in claims 10 and 11, respectively are relative phrases which render the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term “about” will be interpreted as having a +/- 1 mm degree of error.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (WO 2011/162862; provided by applicant in IDS filed October 10, 2019).

12.	With regard to claim 1, Nguyen discloses a system (wound dressing, 10) for providing negative-pressure therapy to a tissue site (wound site, 12; abstract; Fig. 1), the system (10) comprising: an absorbent (absorber, 28/28a); a sealing layer (wicking layer, 28b) configured to cover the absorbent (page 7, line 25 - page 8, line 5); a blister (first compartment, 22) fluidly coupled to the absorbent (28a) and having a collapsed position and an expanded position (page 5, lines 5-28), the blister (22) comprising: a base (bottom portion of flexible housing, 36 that includes valve, 42; see Annotated Fig. 1 below) having a first side (side facing compartment, 22) and a second side (side facing compartment, 34); a flexible side wall (36) coupled to the base to form an enclosure (“[the] flexible housing 36 enclosing, or at least partly defining the first and second compartments, 22 and 34”; page 10, lines 15-26) adjacent the first side (Fig. 1; “the first compartment 22 can be a stand-alone unit”; page 11, lines 14-16); a biasing member (resiliently recoverable device or manually manipulatable device, 20 comprising a resiliently deformable member, 24) disposed in the enclosure (Fig. 1) and configured to bias the blister (22) to the expanded position (page 5, line 1 - 21); a first check valve (suction valve, 42) coupled to the base (page 9, lines 26-27) and fluidly coupled to the absorbent (28) and the enclosure (page 9, lines 27-28), the first check valve (42) configured to prevent fluid flow from the blister (22) into the absorbent (28) if the blister (22) is moved from the expanded position to the collapsed position (page 9, lines 28-31); and a second check valve (pressure relief valve, 40) fluidly coupled to the blister (22; page 9, lines 18-19) and an ambient environment (page 9, lines 19-25), the second check valve (40) configured to prevent fluid flow from the ambient environment into the blister (22) if the blister is moved from the collapsed position to the expanded position (page 9, line 8 - page 10, line 4).
	Please refer to Annotated Figure 1 of Nguyen below:

    PNG
    media_image1.png
    364
    575
    media_image1.png
    Greyscale


13.	With regard to claim 5, Nguyen discloses that the base (bottom portion of 36 that includes 42; see Annotated Fig. 1 above; “[the] flexible housing 36 enclosing, or at least partly defining the first and second compartments, 22 and 34”; page 10, lines 15-17; “the first compartment 22 can be a stand-alone unit”; page 11, lines 14-16) is formed from an elastomeric material (“flexible plastics”; page 10, lines 17-21).

14.	With regard to claim 8, Nguyen discloses that the biasing member (20, 24) is a foam (page 7, lines 8-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claim(s) 3, 4, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Heaton et al. (US PGPUB 2014/0155849).

16.	With regard to claim 2, Nguyen discloses that the blister (22) further comprises: a top portion of the flexible side wall (36) opposite the base (see Annotated Fig. 1 above), the top portion having a first side (facing wound) and a second side (facing atmosphere); an exhaust opening (which houses valve 40) disposed in the top portion (page 9, lines 18-25); wherein the base further comprises: an inlet opening (which houses valve, 42) disposed in the base; and inlet channel (“communication channel between the first compartment 22 and the second compartment 34”) disposed in at least the second side of the base (page 11, lines 14-16); the inlet channel fluidly coupled to the inlet opening in the base and a periphery of the base (Fig. 1); the first check valve (42) being disposed in the inlet opening (Fig. 1); and the second check valve (40) being disposed in the exhaust opening (Fig. 1).
	While Nguyen discloses that the flexible housing (36) encloses, or at least partly defining the first and second compartments (22 and 34; page 10, lines 15-26); and that the first compartment (22) can be reopenable from the second compartment (34), and a reopenable coupling may be provided between the first and second compartments or part of the second compartment (page 6, lines 17-25), Nguyen is silent in regard to the blister comprising a top coupled to the flexible side wall opposite the base, the top having a first side and a second side; an exhaust recess disposed in the second side of the top; wherein the base further comprises: an inlet recess disposed in the first side of the base; an inlet channel disposed in the second side of the base, the inlet channel fluidly coupled to the inlet recess of the base; the first check valve is disposed in the inlet recess; and the second check valve is disposed in the exhaust recess.
	Heaton discloses a reduced pressure delivery system (11) having a biased collapsible blister (manually-activated pump, 15) for providing treatment to low-severity wounds (13; abstract; [0025]; Figs. 1, 3); the blister (15) comprising a base (bottom end cap, 43), a top (top end cap, 43) opposite the base and coupled to flexible side walls (corrugated side walls or diaphragm, 31), the top having a first side (facing 31) and a second side (facing atmosphere; Fig. 3; [0026]); an exhaust recess (Fig. 3, where filter 63 and valve 55 rest) disposed in the second side of the top (upper 43); wherein the base (lower 43) further comprises: an inlet recess (seen in Figs 1, 3; where filter 61 rests) disposed in a first side (side facing interior of 15) of the base (43; [0028]); an inlet channel (connection port, 53 and reduced pressure delivery tube, 19; Fig. 1) disposed in the second side of the base (43; [0027]), the inlet channel (53, 19) fluidly coupled to the inlet recess of the base (Fig. 3); a first check valve (duckbill valve, 57) is disposed in the inlet recess (Figs. 1, 3; [0029]); and the second check valve (umbrella valve, 55) is disposed in the exhaust recess (Fig. 3; [0030]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blister disclosed by Nguyen to include a blister top, base and sidewall configuration, similar to that disclosed by Heaton, in order to provide a reduced pressure delivery system with a small, unitary, portable, pump that is formed of substantially rigid housing and can be manually-activated by a patient receiving treatment, as suggested by Heaton in paragraphs [0006-0008].

17.	With regard to claim 4, Nguyen discloses that the top (of 36) is formed from an elastomeric material (“flexible plastics”; page 10, lines 17-21).

18.	With regard to claims 6 and 7, While Nguyen discloses first and second check valves (42, 40 respectively), Nguyen fails to explicitly disclose that the check valves are umbrella valves.
	However, Heaton discloses the use of first and second check valves (55, 57; Fig. 3) and specifically suggests the use of umbrella valves (55; [0027-0030]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the check valves disclosed by Nguyen to be umbrella valves, similar to that disclosed by Heaton, in order to utilize one-way check valves that are well-known and widely utilized in the art, to provide one-way fluid communication between the blister and its exterior, as suggested by Heaton in paragraph [0027].

19.	Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Coward et al. (US PGPUB 2009/0234260).

20.	With regard to claims 9-11, While Nguyen discloses that the biasing member (20, 24; Fig. 1) can be a resiliently deformable (e.g., compressible), generally soft and compliant, foam member having a first end, a second end, a side wall and a plurality of holes (foams include inherent holes); wherein the foam is formed of foam materials such as polyester polyurethane, polyether polyurethane, foam rubber, PE, PP, EVA, etc. (page 7, lines 8-15); Nguyen fails to explicitly disclose that the foam is a cylinder, wherein the plurality of holes extend from the first end to the second end.
	However, Coward discloses a system and method for reduced pressure charging (abstract; Fig. 1); wherein a blister (compressible bladder, 210; Fig. 2) is utilized to generate negative pressure ([0028]); and the blister (210) includes a cylindrical biasing member (224; Figs. 2, 3A, 3B) formed as an open-cell foam such as, for example, a reticulated polyurethane foam ([0021]) for biasing the compressible bladder (210) toward the expanded position ([0028]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the foam biasing member disclosed by Nguyen to be an open-cell cylindrical foam, similar to that disclosed by Coward, in order to utilize well-known compressible/resilient foams, widely used in the art, for returning the bister to the expanded position following compression of the blister and allow fluid communication throughout the biasing member, as suggested by Coward in paragraph [0028].  Additionally, one having ordinary skill in the art would be motivated to provide the foam with a cylindrical shape for ease of manual actuation.
	Further, while Coward discloses the open-cell foam as having a pore size of about 400 to 600 microns, Nguyen and Coward fail to explicitly disclose that the plurality of holes in the foam have a diameter of about 3 mm or about 5 mm.
	Coward discloses that variations in shape and size of the cells of the open cell foam result in variations in the flow channels, and such characteristics may be used to alter the flow characteristics of fluid through the open-cell foam ([0021]) - revealing that the size/shape of the plurality of holes in the foam are result-effective variables, having a direct effect on the flow characteristics.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pore size of the open-cell foam biasing member disclosed by Nguyen in view of Coward to have a diameter of about 3 mm or about 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art would be motivated to increase the diameter of the plurality of holes to about 3 or 5 mm in order to increase the airflow through the foam biasing member, for a quicker compression and subsequent expansion.

Allowable Subject Matter
21.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Nguyen et al. (WO 2011/162862) and Toth (US PGPUB 2013/0304007).
Nguyen, while disclosing the system of claim 1, further comprising an inlet hole disposed through the base, an inlet channel disposed in the second side of the base, the inlet channel fluidly coupled to the inlet hole and a periphery of the base; an exhaust hole disposed in the top portion of the blister housing, the exhaust hole fluidly coupled to the external environment, the first check valve being disposed in the inlet hole and the second check valve disposed in the exhaust hole, fails to reasonably disclose or suggest, alone or in combination, an inlet recess disposed in the first side of the base; an inlet channel disposed in the second side of the base, the inlet channel fluidly coupled to the inlet recess and a periphery of the base; an exhaust recess disposed in the first side of the base, the exhaust recess proximate to the inlet recess; an exhaust channel disposed in the second side of the base, the exhaust channel fluidly coupled to the exhaust recess and a periphery of the base; the first check valve is disposed in the inlet recess; and the second check valve is disposed in the exhaust recess.
Toth, while disclosing a method and system for removing exudates from a wound site, wherein a blister is provided; the blister comprising a base, a top and flexible sidewalls, wherein the base includes an inlet hole on one end and an exhaust hole on the opposite end for connection to an inlet and exhaust channel, fails to reasonably disclose or suggest, alone or in combination, an inlet recess disposed in the first side of the base; an inlet channel disposed in the second side of the base, the inlet channel fluidly coupled to the inlet recess and a periphery of the base; an exhaust recess disposed in the first side of the base, the exhaust recess proximate to the inlet recess; an exhaust channel disposed in the second side of the base, the exhaust channel fluidly coupled to the exhaust recess and a periphery of the base; the first check valve is disposed in the inlet recess; and the second check valve is disposed in the exhaust recess.
This uniquely claimed combination of structure, that is not disclosed or rendered obvious in view of the prior art of record, provides the negative-pressure generating blister with a novel and non-obvious housing that includes a base which incorporates an inlet recess, an inlet channel, and an inlet check valve, as well as, an exhaust recess, an exhaust channel and an exhaust check valve for allowing flow through the blister while also providing shielding/protection of the operation of the check valves during compression of the biasing foam member, as suggested by applicant in paragraph [00203] of the Specification, as originally filed.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Boehringer et al. (US PGPUB 2004/0064132) discloses a device for treating a wound.
	Blott et al. (US PGPUB 2011/0054423) discloses a wound cleaning apparatus in-situ.
	Weston (US PGPUB 2011/0118683) discloses a reduced pressure treatment system.
	Gross (US 5,549,584) discloses an apparatus for removing fluid from a wound.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781